      Case 1:14-cv-00913-LTS-OTW Document 116 Filed 01/25/19 Page 1 of 3

                                                                               Ben Hutman
                                                                               212.573.6675
                                                                               bhutman@sglawyers.com
                                                                               www.sglawyers.com


                                                    January 25, 2019

VIA ECF
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                                     Letter on Status of Discovery

Dear Judge Wang,

         I write on behalf of Plaintiff Sadis & Goldberg, LLP (“Sadis”) to update the Court on the
status of discovery as ordered on January 18, 2019. Sadis has been working with Defendant’s
new counsel to try and obtain the documents ordered and requested and significant progress has
been made. However, significant discovery issues—including new issues that have only come to
light in the last few days—remain outstanding. The outstanding issues are outlined below.

I.     DEFENDANT HAS NOT YET PRODUCED UNREDACTED CREDIT CARD
       STATEMENTS

        Defendant has re-produced unredacted versions of most of the previously redacted
documents. However—Despite the Court’s December 20, 2018 Order—Defendant has still not
re-produced unredacted versions of his credit card statements from 2013 and 2014. In the
redacted versions, attached hereto as Exhibit A, Defendant covered or blacked out all the entries
preventing Sadis from determining where and how Defendant and his wife were using their
credit cards.

        Moreover, Defendant has claimed that the unredacted versions of these statements have
been destroyed and “no longer exist.” (Exhibit B, Email from Defendant’s Counsel, ¶ 1.) This
raises the specter of—at best—negligent spoliation on the part of Defendant. Therefore, if
Defendant cannot retrieve digital copies of these credit card statements, the Court should draw an
adverse inference and presume that these credit card statements would have shown Defendant
using his credit card in the United States during the relevant time period. See Residential
Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 108 (2d Cir. 2002) (holding that “adverse
inference may be appropriate in some cases involving the negligent destruction of evidence”);
Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68, 75 (S.D.N.Y. 1991) (“It makes little
difference to the party victimized by the destruction of evidence whether that act was done
willfully or negligently.”).

       Additionally, in the back-and-forth between counsel, it was revealed that Defendant had
additional credit-card and bank statements that were never produced because “[i]t is not
[Defendant’s] practice to retain credit card statements after he receives and reviews them.”
       Case 1:14-cv-00913-LTS-OTW Document 116 Filed 01/25/19 Page 2 of 3




(Exhibit C, Email from Defendant’s Counsel, ¶ 1.) This is not a sufficient basis for withholding
bank account and credit card statements. “Under Rule 34, however, ‘control’ does not require
that the party have legal ownership or actual physical possession of the documents at issue;
rather, documents are considered to be under a party's control when that party has the right,
authority, or practical ability to obtain the documents from a non-party to the action.” Bank of
New York v. Meridien BIAO Bank Tanzania Ltd., 171 F.R.D. 135, 146 (S.D.N.Y. 1997); Sam
D. Gordon v. George S. Blumenthal (In re NTL, Inc. Sec. Litig.), 244 F.R.D. 179, 195 (S.D.N.Y.
2007). Defendant has the right and ability to obtain his account statements and therefore the
legal obligation to do so. Yet it appears that he did not do so for all of his credit-card, bank, and
investment accounts. Sadis is therefore requesting the Court order Defendant to obtain and
produce these statements as soon as possible.

II.     DEFENDANT HAS NOT YET PRODUCED THE REQUESTED EMAILS

       Counsel for both parties have met and conferred regarding the time period and
parameters of the keyword email search. However, to Plaintiff’s knowledge no search has yet
been run on Defendant’s primary email accounts from 2013–2014 and no emails have been
produced.

III.    DEFENDANT HAS NOT YET PROVIDED PLAINTIFF WITH THE IRS
        AUTHORIZATION FORMS

       In the December 20, 2018 conference, the Court directed Defendant to complete IRS
forms authorizing Plaintiff to request Defendant’s tax returns for 2010–2016. (Conference Tr. at
16:20–18:2.) Defendant has produced tax returns for 2013 & 2014 and agreed to provide Sadis
with the authorization form for the years 2010–2012 but not for 2015–2016. Moreover, as of this
writing, Defendant has not yet provided Sadis with any authorization form.

IV.     DEFENDANT’S WIFE HAS NOT YET RESPONDED TO THE THIRD-PARTY
        SUBPOENA

        On December 28, 2018—in accordance with the Court’s directive—Sadis served a third-
party subpoena on Defendant’s wife, Akshita Gandhi-Banerjee requesting various documents.
As of this writing Sadis has not yet received any response to this subpoena.

V.      STATUS OF OTHER THIRD-PARTY SUBPOENAS

       On December 28, 2018, in addition to the aforementioned subpoena on Defendant’s wife,
Sadis sent out three other document subpoenas: (a) to the Pennsylvania Department of Revenue
(“PA Dept. of Revenue”)—which entered a tax lien against Defendant for unpaid income taxes
in 2013 and 2014; (b) to Mr. Robert K. Schiff—a contractor that had a legal dispute with
Defendant in Pennsylvania over work done in Defendant’s home in 2014; and (c) to Tuckerbrook
Alternative Investments, LP (“Tuckerbrook”)—the party that took Defendant’s deposition in
July 2011 as part of another matter.




                                                 2
      Case 1:14-cv-00913-LTS-OTW Document 116 Filed 01/25/19 Page 3 of 3




           a) The Pennsylvania Department Revenue Subpoena

         The PA Dept. of Revenue responded to Plaintiff’s subpoena (Exhibit D, hereto) stating
that it needed either “the consent of Sumanta Banerjee” or “a court order” directing it to produce
the requested documents. (See Exhibit E, PA Dept. of Revenue Letter.) Mr. Banerjee consented
to the production of documents from 2013 but not 2014. (See Exhibit F, PA Dept. of Revenue
form.) Therefore, Plaintiff requests an order from the Court directing the PA Dept. of Revenue
to produce the requested documents as they relate to 2014 as well.

           b) The Robert K. Schiff Subpoena

        Mr. Schiff did not accept service of the subpoena—despite numerous previous attempts
to serve him—until January 21, 2019. He has not yet produced any documents in response to the
subpoena.

           c) The Tuckerbrook Alternative Investments, LP

        Mr. John Hassett, a former principal of Tuckerbrook, responded to the subpoena
claiming that Tuckerbrook was no longer in operation and Mr. Hassett did not have the requested
deposition transcript or exhibits.

VI.    DEPOSITION SCHEDULING

        Despite not having produced the credit-card statements, the emails, the authorization
form, or Defendant’s wife responding to the document subpoena, Defendant has requested that
his deposition take place before February 18, 2019. (Exhibit G, Email from Defendant’s
counsel.) Defendant claims that he “will be in India for an extended stay beginning February
18.” (Id.) Plaintiff is skeptical that Defendant and his wife will have produced all the
outstanding documents in time to prepare for a deposition before February 15 (the business day
prior to February 18).

       In the event that Defendant and third-parties do not produce the outstanding documents
on or before February 11, 2019, Plaintiff requests that the Court order Mr. Banerjee to remain in
the United States until his deposition can be taken.



                                                    Respectfully Submitted,

                                                    /s/ Ben Hutman________
                                                    Ben Hutman




                                                3
